DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
  
Claim Status
Claims 1 and 3-13 are pending. 
Claims 1, 3 and 5 are currently amended.
Claim 2 is canceled.
Claims 1 and 3-13 have been examined.
Claims 1 and 3-13 are rejected.
Priority
Priority to CON PCT/US2017/067655 filed on 12/20/2017, which claims priority to applications 62/442803 filed on 01/05/2017 and 62/437603 filed on 12/21/2016 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Dadagher et al. (US Patent Application Publication 2012/0088786 A1, Published 04/12/2012) in view of Rudnic et al. (US Patent Application 2011/0195989 A1, Published 08/11/2011) is moot since the claim is canceled.
The rejection of claims 1, 2, 4-8, and 10-13 under 35 U.S.C. 103 as being unpatentable over Dadagher et al. (US Patent Application Publication 2012/0088786 A1, Published 04/12/2012) in view of Rudnic et al. (US Patent Application 2011/0195989 A1, Published 08/11/2011) is withdrawn in view of the amendments and Applicant’s arguments.
The rejection of claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Dadagher et al. (US Patent Application Publication 2012/0088786 A1, Published 04/12/2012) in view of Rudnic et al. (US Patent Application 2011/0195989 A1, Published 08/11/2011) as applied to claims 1, 2, 4-8, and 10-13 above, and further in view of Emigh et al. (US Patent Application Publication 2008/0152595 A1, Published 06/26/2008) is withdrawn in view of the amendments and Applicant’s arguments.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014).
The claims are directed to a tablet composition comprising 1 to 3% asimadoline (N-methyl-N-[(1S)-1-phenyl-2-(3S)-hydroxypyrrolidin-1-yl)ehyl]-2 -2-diphenylacetamide), lactose monohydrate, 2 to 4% croscarmellose sodium, and 0.25-0.75% magnesium stearate.  
Stein et al. teach a mixture of 1 kg asimadoline (N-methyl-N-[(1S)-1-phenyl-2-(3S)-hydroxypyrrolidin-1-yl)ehyl]-2 -2-diphenylacetamide), 4kg lactose, 1.2kg potato starch, 0.2 kg talc, and 01.kg magnesium stearate is compressed into tablets (column 7, lines 30-35). The composition can be administered for the purpose of treating inflammatory bowel disorders (column 1, lines 40-52).
Stein et al. is silent as to the type of lactose in the composition. Stein et al. does not teach a composition comprising croscarmellose sodium. 
van Kamp et al. teach “the relationship between dissolution properties of different types of crystalline lactose and disintegration of tablets containing these lactoses was investigated. Tablets, compressed from either α-lactose monohydrate or crystallized β-lactose disintegrate very quickly in water ... Tablets compressed from anhydrous α-lactose did not disintegrate at all … roller-dried β-lactose” also did not have good disintegration properties when “compressed at high forces” (abstract). α-lactose monohydrate had better disintegration times compared to crystallized β-lactose when compressed at higher forces (page 231, Table 1). 
Mito et al. teach that tablets comprise conventional additives including lactose and potato starch (paragraph 0002). Lactose is desirable where a water-soluble excipient is desired, particularly for sublingual tablet … Starches are water insoluble and have limited use in such compositions (paragraph 0005). Furthermore, potato starches having poor compression moldability … poor feeling on the tongue (paragraph 0007).
Cifter et al. teach composition for treating inflammatory bowel disorders (paragraph 0007). The composition can comprise croscarmellose sodium as a preferred disintegrant (paragraph 0028). The amount of disintegtrant is in the range of 0.02 to 40% (paragraph 0025). The composition disintegrates in the oral cavity in 90 seconds, more preferably 40 seconds (paragraph 0021). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use lactose monohydrate in the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since van Kamp et al. teach that among the lactose excipients used in tablet formulations by compression, lactose monohydrate has the best disintegration properties over a variety of compression strengths. Therefore, one of ordinary skill in the art wanting to a fast disintegrating tablet using a lactose excipient would use lactose monohydrate over the other types of lactose excipients. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute lactose monohydrate for potato stach in the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since Mito et al. teach that lactose has better water solubility and does not suffer from the poor tongue feel of potato starch. Therefore, one of ordinary skill in the art wanting to improve the disintegration of the tablet and improve the feel of the tablet for the patient would use lactose, particularly lactose monohydrate, instead of potato starch. Therefore, the amount of lactose monohydrate and asimadoline in the composition of Stein would be 6.2kg of the total 6.kg, which is 95% of the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add croscarmellose sodium to the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so in order to increase the disintegration time of Stein et al.’s tablet. 
With regard to the amount of asimadoline present in the tablet, one of ordinary skill in the art would have arrived at the instant amount through routine optimization.
With regard to the dissolution rate and hardness of the tablet as instantly claimed, they are properties of the tablet. The Examiner holds that properties are necessarily present in the composition of the prior art and/or can be modified to achieve such a property through routine optimization. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014) as applied to claims 1, 5-8, and 10-12 above, and further in view of Emigh et al. (US Patent Application Publication 2008/0152595 A1, Published 06/26/2008).
The claims are further directed to the tablet comprising colloidal silicon dioxide.
The teachings of Stein et al., van Kamp et al., Mito et al. and Cifter et al. are discussed above.
Stein et al. does not teach a tablet comprising colloidal silicon dioxide. 
Emigh et al. teach colloidal silicon dioxide is a glidant (paragraph 0164).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add colloidal silicon dioxide to the tablet of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since Emigh et al. teach that colloidal silicon dioxide is a glidant for use in tablets. The amount of glidant that is added to the tablet can be adjusted through routine optimization.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014) as applied to claims 1, 5-8, and 10-12 above, and further in view of Rowe et al. (The refractive indices of polymer film formers, pigments and additives used in tablet film coating: their significance and practical application, Published 1982).
The claims are further directed to the tablet comprising coating comprising an iron oxide pigment.
The teachings of Stein et al., van Kamp et al., Mito et al. and Cifter et al. are discussed above.
Stein et al. does not teach a tablet comprising a coating comprising an iron oxide pigment. 
Rowe et al. teach a polymer film coating comprising an additive such as pigments (title and abstract). Pigments can include red and/or yellow iron oxide (page 206, Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a coating comprising an iron oxide pigment and have a reasonable expectation of success. One would have been motivated to do so in order to provide a color coating to the tablet.
Withdrawn and New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Response to Applicant’s Arguments

The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments.
	
	This is a new ground of rejection.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “composition of claim 1, wherein the raw tablet comprises about 0.1 to about 0.3%, or about 0.2% of colloidal silicon dioxide”. Claim 1 does not recite “colloidal silicon dioxide”. However, claim 3 does recite “further comprises colloidal silicon dioxide”. It is not clear if Applicant intends for claim 1 to recite colloidal silicon dioxide, if claim 9 is intended to recite “further comprising”, or if claim 9 is intended to be dependent from claim 2. As currently stated the claim lacks antecedent basis for colloidal silicon dioxide.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617